      6:20-cv-01679-TMC          Date Filed 05/13/21       Entry Number 20         Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
GREENVILLE DIVISION

Karen Fuller Kennon,             )
                                 )
                    Plaintiff,   )                    Civil Action No. 6:20-cv-1679-TMC
                                 )
vs.                              )
                                 )
Andrew M. Saul, Commissioner of  )                                   ORDER
Social Security Administration,  )
                                 )
                    Defendant.   )
_________________________________)

       Plaintiff Karen Fuller Kennon brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her claims for disability insurance benefits (“DIB”) and supplemental security income

benefits (“SSI”). (ECF No. 1). This matter is before the court for review of the Report and

Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 19). The Report

recommends that the Commissioner’s decision be affirmed. Id. at 10. The magistrate judge

notified the parties of their right to file an objection to the Report. Id. at 11. Neither party has

filed objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Wimmer v. Cook, 774 F.2d 68, 72 (4th

Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). In the absence of

objections, this court is not required to provide an explanation for adopting the Report.

Greenspan v. Brothers Prop. Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v.

Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)). Rather, “in the absence of a timely filed
      6:20-cv-01679-TMC          Date Filed 05/13/21       Entry Number 20         Page 2 of 2




objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed.

R. Civ. P. 72 Advisory Committee’s note). Furthermore, failure to file specific written

objections to the Report results in a party’s waiver of the right to appeal the district court’s

judgment based upon that recommendation. See Martin v. Duffy, 858 F.3d 239, 245 (4th Cir.

2017).

         After a thorough and careful review of the record under the appropriate standards as set

forth above, the court ADOPTS the Report of the magistrate judge (ECF No. 19), which is

incorporated herein by reference. Accordingly, the Commissioner’s final decision is

AFFIRMED.

         IT IS SO ORDERED.


                                                       s/Timothy M. Cain
                                                       Timothy M. Cain
                                                       United States District Judge

Anderson, South Carolina
May 13, 2021
